UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     ORDER OF FORFEITURE/
               - v. -                                     MONEY JUDGMENT
                                                    :
TYSHAWN BURGESS,
   a/k/a “Ty”                                       :     18 Cr. 373 (RJS)
   a/k/a “Ty Black”
                                                    :
         Defendant.
                                                    :
----------------------------------                  X

               WHEREAS, on or about May 24, 2018, TYSHAWN BURGESS, a/k/a “Ty,” a/k/a

“Ty Black,” (the “Defendant”), among others, was charged in two-count Indictment, 18 Cr. 373

(RJS) (the “Indictment”), with narcotics conspiracy, in violation of Title 21, United States Code,

Section 846 (Count One), and firearms use, possession and carrying, in violation of Title 18 United

States Code, Sections 924(c)(1)(A)(i), (2) and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting or derived from any proceeds the Defendant

obtained directly or indirectly as a result of the offense charged in Count One of the Indictment

and any and all property used or intended to be used in any manner or part to commit and to

facilitate the commission of the offense charged in Count One of the Indictment;

               WHEREAS, on or about April 4, 2019, the Defendant pled guilty to Counts One

and Two of the Indictment;

               WHEREAS, the Government asserts that $2,500 in United States currency

represents property constituting, or derived from proceeds traceable to the commission of the

offense charged in Count One of the Indictment;
              WHEREAS, the Government seeks a money judgment in the amount of $2,500 in

United States currency, pursuant to Title 21, United States Code, Section 853, representing the

amount of proceeds traceable to the offense charged in Count One of the Indictment; and

              WHEREAS, the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

              1.      As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $2,500 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

defendant.

              2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, TYSHAWN

BURGESS, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

              3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.
               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.


SO ORDERED:


                _____________________
HONORABLE RICHARD J. SULLIVAN                               DATE
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
